Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Chief Judge Moore
                                  Magistrate Judge Becerra

   CAROL N. MAZZARIOL,
   individually and on behalf of others all            CLASS ACTION
   similarly situated,

                  Plaintiff,                           CASE NO.: 4:19-cv-10015-KMM

   v.

   MEDSPA DEL MAR, LLC,
   a Florida Limited Liability Company,

                  Defendant.
                                                /

         DEFENDANT’S, MEDSPA DEL MAR, LLC, MOTION TO DISMISS COMPLAINT
        FOR IMPROPER VENUE, OR, IN THE ALTERNATIVE, MOTION TO TRANSFER
                   AND INCORPORATED MEMORANDUM OF LAW

           COMES NOW Defendant, MEDSPA DEL MAR, LLC, by and through its undersigned

   attorneys, pursuant to Rule 12(b)(3), Fed. R. Civ. P. and 28 U.S.C. §§ 1404(a) and 1406(a), and

   files this Motion to Dismiss Plaintiff’s, CAROL N. MAZZARIOL, Class Action Complaint

   (“Complaint”) for Improper Venue, or, in the alternative, Motion To Transfer with incorporated

   Memorandum of Law.

                                          INTRODUCTION

           Plaintiff has brought a two-count Complaint seeking class certification for alleged

   violations of the Telephone Consumer Protection Act (the “TCPA”) against Defendant, MedSpa

   Del Mar, LLC. Defendant is in the medical spa business providing medically supervised clinical

   treatments, aesthetic formulations and services out of an office located at 898 5th Avenue in

   Naples, Collier County, Florida. According to the Plaintiff’s Complaint, Plaintiff, Carol N.

   Mazzariol, is a natural person, who at all times relevant to this action, was a resident of Monroe
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 2 of 10




   County, Florida. Defendant is a Florida limited liability company whose principal office and

   place of business is located in Naples, Collier County, Florida. Plaintiff alleges in her Complaint

   that venue is proper in the U.S. District Court of the Southern District of Florida pursuant to 28

   U.S.C. § 1391 (b) and (c) because Defendant is deemed to reside in any judicial district in which

   it is subject to the court’s personal jurisdiction, and because Defendant markets its services

   within this district thereby establishing sufficient contacts to subject it to personal jurisdiction.

   Plaintiff further claims that Defendant’s alleged tortious conduct against Plaintiff occurred

   within the State of Florida and that, on information and belief, Defendant has sent the same text

   messages complained of by Plaintiff to other individuals within this judicial district, such that

   some of the Defendant’s acts in making such calls have occurred within this district, subjecting

   Defendant to jurisdiction in the State of Florida. Defendant denies these claims and contends

   that venue is improper and therefore this case should be dismissed, or, in the alternative, that the

   proper venue should be in the U.S. District Court of the Middle District of Florida and that this

   case should be transferred to the Middle District, Fort Myers division.

                                             ARGUMENT

        THE COURT SHOULD DISMISS FOR IMPROPER VENUE, OR, IN THE
     ALTERNATIVE, TRANSFER VENUE TO THE U.S. DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF FLORIDA

          Pursuant to Rule 12(b)(3), Fed. R. Civ. P., Defendant objects to venue in this matter and

   moves to dismiss or, in the alternative, transfer venue to the U.S. District Court for the Middle

   District of Florida. When a defendant objects to venue under Rule 12(b)(3), the plaintiff bears

   the burden of showing that her venue selection is proper.    See Delong Equip. Co. v. Wash. Mills

   Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988); see also Wai v. Rainbow Holdings, 215 F.




                                                    2
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 3 of 10




   Supp. 2d 1261, 1268 (S.D. Fla. 2004). The court may also consider facts outside the complaint to

   determine whether venue is proper. See id.

           Generally, venue in federal civil actions is governed by 28 U.S.C. § 1391. Pursuant to §

   1391(b), venue is proper in: (1) a judicial district in which any defendant resides, if all

   defendants are residents of the state in which the district is located; (2) a judicial district in

   which a substantial part of the events or omissions giving rise to the claim occurred, or a

   substantial part of property that is the subject of the action is situated; or (3) if there is not district

   in which an action may otherwise be brought as provided in this section, any judicial district in

   which any defendant is subject to the court’s personal jurisdiction with respect to such action.”

   TMJ Practice Mgmt. Assocs., Inc. v. Curran, 2017 WL 3130421, at *3 (S.D. Fla. July 24, 2017).

   If venue is improper, the district court “shall dismiss, or if it be in the interests of justice, transfer

   such case to any district or division in which it could have been brought.” 28 U.S.C § 1406(a).

           Defendant is a Florida limited liability company whose principal place of business is in

   Naples, Collier County, Florida. Defendant’s sole office for purposes of conducting business

   consists of the medical spa located at 898 5th Avenue in Naples. It does not own or operate any

   other medical spas. Pursuant to 28 U.S.C. § 1391 this action should have been brought in the

   judicial district in which the Defendant resides.

           According to 28 U.S.C. § 1391, residency for all venue purposes for a corporate entity

   like Defendant “… shall be deemed to reside, if a defendant, in any judicial district in which

   such defendant is subject to the court’s personal jurisdiction with respect to the civil action in

   question,” which would be the U.S. District Court of the Middle District of Florida, which has

   jurisdiction over matters and serves Naples and Collier County through the Fort Myers Division.




                                                       3
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 4 of 10




          The basis for Plaintiff’s TCPA action against Defendant is several text messages that

   were allegedly sent to Plaintiff’s cellular phone on or about December 5, 2018, a copy of which

   is incorporated into Plaintiff’s Complaint at Page 6, Par. 23. Those messages were allegedly sent

   from the Naples medical spa location and concern appointments, sales on services and products

   related to the Naples business. Pursuant to 28 U.S.C. § 1391(b)(2), “A civil action may be

   brought in a judicial district in which a substantial part of the events or omissions giving rise to

   the claim occurred, or a substantial part of property that is the subject of the action is situated

   …”.

          The judicial district in which a substantial part of the events or omissions giving rise to

   the claim occurred would be the Middle Judicial District, not the Southern Judicial District, since

   all of the texts that are the basis for Plaintiff’s TCPA claim were sent from the Naples, Collier

   County medical spa location. Plaintiff claims that the texts were received within the Southern

   Judicial District, however, the electronic transmission of same would have occurred in Naples. It

   should also be mentioned at this point that it is Defendant’s contention that Plaintiff actually is

   the one who first contacted the Plaintiff, not the other way around.            Plaintiff contacted

   Defendant’s medical spa location in Naples, Florida for services to be performed at that location,

   not Key West or Monroe County, where Defendant does not have an office, perform services or

   conduct business.

          Additionally, although it does not appear that the Southern District has a similar Local

   Rule, the Middle District Local Rule 1.02(c) states that “All civil proceedings of any kind shall

   be instituted in that Division encompassing the county or counties having the greatest nexus with

   the cause, giving due regard to the place where the claim arose and the residence or principal

   place of business of the parties.” According to Local Rule 1.02(b)(5), the Fort Myers Division




                                                    4
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 5 of 10




   includes Collier County. Local Rule 1.02(e) also states “The court may, within its discretion, or

   upon good cause shown by any interested party, order that any case, civil or criminal, be

   transferred from one Division to any other division for trial, or from one place of holding court to

   another place of holding court in the same Division.”

          Further, this Court should transfer this action to the U.S. District Court for the Middle

   District of Florida for the convenience of the parties and witnesses and in the interest of justice.

   28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the interest

   of justice, a district court may transfer any civil action to any other district or division where it

   may have been brought.” 28 U.S.C § 1404(a). Likewise, 28 U.S.C., § 1406(a) also provides that

   the district court shall dismiss a case laying venue in the wrong division or district or transfer the

   case to any district or division in which it could have been brought.

          In Pawlik v. Amerilife Group, LLC, 2014 WL 793080 (S.D. Fla. 2014), the court granted

   a motion to transfer venue from the Southern District of Florida to the Middle District of Florida

   where “Defendant’s principal place of business is located there, substantially all of the witnesses

   reside there, Plaintiff maintains a business there, and Defendant’s actions substantially occurred

   there.” Pawlik, at *3. The court held that the plaintiff failed to establish that the Southern District

   of Florida was a proper venue where the allegations relating to the Southern district were “vague

   and do not fulfill the venue statute’s requirement that a substantial part of the events or omissions

   giving rise to the claim must have occurred in the Southern District of Florida.” Id. at *8.

          The appropriate venue for this action should be in the Middle District of Florida because

   the Defendant’s principal place of business is located there, a substantial part of the events

   occurred there, the alleged texts were made from there, the substance of the alleged texts relate to

   services to be performed or products to be purchased there, any pertinent documents are located




                                                     5
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 6 of 10




   there, the computer(s) are located there, and substantially all of the witnesses reside and/or work

   there. The affidavit of Defendant’s principal, Denise Morris, is attached hereto as Exhibit “A”,

   in support of this motion. The Middle District of Florida has a substantial connection to this

   claim, not the Southern District of Florida whose only connection is, according to the Complaint,

   where the Plaintiff resided and may have first received the alleged texts via her cellphone.

   Plaintiff’s allegations fail to demonstrate any substantial relationship with this District.

          When a Motion to Transfer Venue is filed, the court must engage in a two-part process to

   determine if it should be granted. Precision Fitness Equip., Inc. v. Nautilus, Inc., 2008 WL

   2262052, at *1 (S.D. Fla. May 30, 2008).        First, the court must determine if the action could

   have originally been brought in the venue where transfer is sought. It has certainly been well

   established that this action could have been brought in the Middle District. Second, the court

   must evaluate both the convenience of the parties including ‘relative ease of access to sources of

   proof, availability of compulsory process for attendance of unwilling, and the cost of obtaining

   attendance of willing witnesses; … and all other practical problems that make trial of a case

   easy, expeditious and inexpensive.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241, n. 6, 102

   S.Ct. 252, 70 L.Ed.2d 419 (1981).

          Maintaining this action in the Southern District, Key West Division, is only convenient to

   perhaps the Plaintiff and her attorneys. Other than that, mostly all of the witnesses and evidence

   is located in or around Collier County. To require witnesses to travel to Key West for trial is

   impractical, burdensome, expensive and would create an unnecessary hardship on the Defendant

   and its witnesses. Defendant’s ability to properly defend this case would be severely prejudiced

   should it be required to litigate and try this case in this District. The Court should also consider

   the fact that Plaintiff attempts to certify a class for which, in the unlikely event actually proves




                                                     6
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 7 of 10




   successful, this District would unquestionably not be a convenient forum for the other class

   members, which according to Plaintiff’s own allegations, amount to “several thousand

   individuals throughout the United States”. (Page 8, ¶37).

            WHEREFORE, Defendant, MedSpa Del Mar, LLC, requests this Court dismiss this case,

   or, in the alternative, transfer this case to the U.S. District Court Middle District of Florida, Fort

   Myers Division, and for such other and further relief as this Court deems just and proper.

                                    CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was served via electronic

   filing or by first class United States Mail to: Scott Adam Edelsberg, Edelsberg Law PA, 19495

   Biscayne Blvd, #607, Aventura, FL 33180, scott@edelsberglaw.com and Andrew John Shamis,

   14 NE 1st Avenue, Suite 1205, Miami, FL 33131, ashamis@sflinjuryattorneys.com, in the above

   styled case this 29th day of March, 2019.

                                               /s/Stephen B. Sambol
                                               STEPHEN B. SAMBOL, ESQUIRE
                                               Florida Bar Number 603945
                                               DAVID M. LANDIS, ESQUIRE
                                               Florida Bar Number 193094
                                               Mateer & Harbert, P.A.
                                               225 East Robinson Street, Suite 600
                                               P.O. Box 2854
                                               Orlando, Florida 32802-2854
                                               Primary: dlandis@mateerharbert.com
                                               Primary: ssambol@mateerharbert.com
                                               Secondary: vbernal@mateerharbert.com
                                               Attorneys for Defendant,
                                               MEDSPA DEL MAR, LLC

   4834-7994-2799, v. 1




                                                     7
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 8 of 10
                                                                         EXHIBIT "A"



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION

     CAROL N. MAZZARIOL, individually
     And on behalf of all others similarly situated,
                                                       Case No. 4:19-CV-10015-KMM
             Plaintiff,
     vs.

     MEDSPA DEL MAR, LLC,
     A Florida Limited Liability Company,

           Defendant.
     ____________________________________/

       AFFIDAVIT OF DENISE MORRIS IN SUPPORT OF DEFENDANT MEDSPA
            DEL MAR, LLC’S MOTION TO TRANSFER VENUE TO THE
            MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION

             BEFORE ME, the undersigned authority, duly authorized to administer oaths and

     take acknowledgments, personally appeared Denise Morris who, being first duly sworn,

     deposes and states as follows:

             1.       I am over the age of 18 and have personal knowledge of all matters stated

     in this affidavit.

             2.       I am the owner and Manager of Medspa Del Mar, LLC.

             3.       Medspa Del Mar, LLC is a medical spa providing medically supervised

     clinical treatments, aesthetic formulations and services and employs aesthetic medical

     professionals.

             4.       Medspa Del Mar, LLC is located at 898 5th Avenue South # 204 in Naples,

     Collier County, Florida. I also reside in Naples, Collier County, Florida.

             5.       In addition to myself, the following people reside in Naples and may be

     witnesses in this matter:
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 9 of 10




                    a. Rick J. Morris, a Manager of Medspa Del Mar, LLC, who resides in

                        Naples and may have knowledge regarding the business practices of

                        Medspa Del Mar, LLC and the text messages at issue in this lawsuit.

                    b. Katherine Carvallo, Medical Spa Manager at Medspa Del Mar, LLC,

                        who resides in Naples and may have knowledge regarding the text

                        messages at issue in this lawsuit.

                    c. Medspa Del Mar, LLC employees, all of whom reside in or around the

                        Naples, Collier County, Florida area, and may have knowledge

                        regarding the text messages at issue in this lawsuit.

            6.      Medspa Del Mar, LLC will be required to coordinate issues related to this

     lawsuit with the potential witnesses listed above in Naples.

            7.      Counsel for Medspa Del Mar, LLC is located in Orlando, Florida, in the

     Middle District of Florida.

            8.      Medspa Del Mar’s staff is located in Naples, Collier County, Florida.

            9.      All documents in the possession of Medspa Del Mar, LLC relating to this

     cause of action are located in Naples.

            10.     Medspa Del Mar operated exclusively out of Naples, Collier County,

     Florida during the time period involved in this lawsuit and continues to operate exclusively

     out of Naples, Collier County, Florida.

            11.     As explained by the foregoing, defending this lawsuit in Key West will pose

     a significant inconvenience and hardship on the management, employees, and witnesses of

     Medspa Del Mar, LLC.

     FURTHER AFFIANT SAYETH NAUGHT.



                                                  2
Case 4:19-cv-10015-KMM Document 12 Entered on FLSD Docket 03/29/2019 Page 10 of 10
